Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 13, 2020 (the “Effective Date”), among REXFORD INDUSTRIAL REALTY,
L.P., a Maryland limited partnership (“Borrower”), REXFORD INDUSTRIAL REALTY,
INC., a Maryland corporation (“Parent”), each Lender (defined below) that is a
signatory hereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, “Administrative Agent”) and a Lender.

R E C I T A L S

A.    Reference is hereby made to that certain Credit Agreement dated as of
January 14, 2016 (as modified, amended, renewed, extended, or restated from time
to time, the “Credit Agreement”), executed by Borrower, Parent, the lenders
party thereto (each, a “Lender” and collectively, “Lenders”), and PNC Bank,
National Association, as Administrative Agent (Administrative Agent and Lenders
are individually referred to herein as a “Credit Party” and collectively
referred to herein as the “Credit Parties”).

B.    Borrower, Parent, Administrative Agent and Lenders party hereto desire to
modify certain provisions contained in the Credit Agreement, in each case
subject to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.    Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.

2.    Amendments to the Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following definitions in the appropriate alphabetical order:

“Additional Lender” has the meaning specified in Section 2.12(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“BHC Act Affiliate” has the meaning specified in Section 12.22(b).

“Covered Entity” has the meaning specified in Section 12.22(b).

“Covered Party” has the meaning specified in Section 12.22(a).

“Default Right” has the meaning specified in Section 12.22(b).

 

Rexford Industrial Realty, L.P.

Fifth Amendment



--------------------------------------------------------------------------------

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two (2) or more Persons (whether pursuant
to a “plan of division” or similar arrangement), which may or may not include
the Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Fifth Amendment Effective Date” means February 13, 2020.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent, in consultation with Borrower, reasonably determines is
reasonably necessary in connection with the administration of this Agreement).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning specified in Section 12.22(b).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 2



--------------------------------------------------------------------------------

“Specified Capitalization Rate Properties” means any Properties located in Los
Angeles County, California, Orange County, California, or San Bernardino County,
California.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by Administrative Agent) as long as any
of the Interest Period options set forth in the definition of “Interest Period”
and that is based on SOFR and that has been selected or recommended by the
Relevant Governmental Body, in each case as published on an information service
as selected by Administrative Agent from time to time in its reasonable
discretion.

“U.S. Special Resolution Regimes” has the meaning specified in Section 12.22.

(b)    Section 1.01 of the Credit Agreement is hereby amended to delete the
following definitions in their entirety and replace such definitions with the
following:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
PNC Bank as its “prime rate,” and (c) the Eurodollar Rate plus one percent (1%).
The “prime rate” is a rate set by PNC Bank based upon various factors including
PNC Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by PNC Bank shall take effect at the opening of business on the day
specified in the public announcement of such change. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03, then the Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Capitalization Rate” means five and three-quarters of one percent (5.75%) for
Specified Capitalization Rate Properties and six percent (6.00%) for all other
Properties.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (in one transaction or a
series of transactions and whether effected pursuant to a Division or otherwise)
of any property by any Person (including any sale and leaseback transaction),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first (1st) day of
such Interest Period) with a term equivalent to such Interest Period;

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 3



--------------------------------------------------------------------------------

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and

(c)    if the Eurodollar Rate shall be less than zero (0), such rate shall be
deemed zero (0) for purposes of any applicable portion of the Obligations that
has not been identified by Borrower to Administrative Agent in writing as being
subject to a Swap Contract.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero (0), such rate shall be deemed to
be zero (0) for purposes of this Agreement.     

“Interest Payment Date” means: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, on the first (1st) Business Day after
the end of each March, June, September and December during the term hereof and
the Maturity Date.

(c)    The term “Total Secured Recourse Debt” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(d)    Section 1.03 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of clause (b) thereof:

(b)    Notwithstanding the foregoing, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any change to
GAAP occurring after the Fifth Amendment Effective Date as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the Fifth Amendment Effective Date.

(e)    Section 1.05 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable). Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 4



--------------------------------------------------------------------------------

(f)    Clause (c) of Section 2.12 of the Credit Agreement is hereby amended by
deleting the last sentence thereof and replacing it with the following sentence:

To achieve the full amount of a requested increase and subject to the approval
of Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), Borrower may also invite additional Eligible Assignees
to become Lenders (each, an “Additional Lender”) pursuant to a joinder agreement
in form and substance reasonably satisfactory to Administrative Agent and its
counsel.

(g)    Clause (e) of Section 2.12 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) Borrower shall deliver to Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party with
respect to the transactions contemplated hereunder (including such increase) and
delivered on the Closing Date remain in full force and effect or certifying new
resolutions of such Loan Party approving or consenting to such increase, and
(y) in the case of Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article VII
and the other Loan Documents are true and correct in all material respects
(without duplication of any materiality qualifiers therein) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (without duplication of any materiality
qualifiers therein) as of such earlier date, and except that for purposes of
this Section 2.12, the representations and warranties contained in each of
Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
(B) no Default exists, and (ii) (x) upon the reasonable request of any
Additional Lender made at least seven (7) days prior to the Increase Effective
Date, Borrower shall have provided to such Additional Lender, and such
Additional Lender shall be reasonably satisfied with, the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Act, in
each case at least three (3) days prior to the Increase Effective Date and
(y) at least three (3) days prior to the Increase Effective Date, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party. Each Loan Party shall
execute and deliver such documents or instruments as Administrative Agent may
reasonably require to evidence such increase in the Loans of any Lender and to
ratify each such Loan Party’s continuing obligations hereunder and under the
other Loan Documents.

(h)    Section 3.03 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

3.03 Inability to Determine Rates.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 5



--------------------------------------------------------------------------------

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof (i) Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to clause (i) above, “Impacted Loans”), or
(ii) Administrative Agent or Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, Administrative Agent will promptly
so notify Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until Administrative Agent (or, in the case of a determination by
Required Lenders described in clause (ii) of Section 3.03(a), until
Administrative Agent upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, Administrative
Agent, in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Borrower or Required Lenders notify
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 6



--------------------------------------------------------------------------------

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Agreement solely for the purpose of replacing
LIBOR in accordance with this Section 3.03 with (x) one or more SOFR-Based Rates
or (y) another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by Administrative Agent from time to time in its reasonable discretion
and may be periodically updated (the “Adjustment;” and any such proposed rate, a
“LIBOR Successor Rate”), and any such amendment shall become effective at
5:00 p.m. on the fifth (5th) Business Day after Administrative Agent shall have
posted such proposed amendment to all Lenders and Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 7



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(0) for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, Administrative
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement; provided that, with respect to any such
amendment effected, Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

(i)    Section 8.02 of the Credit Agreement is hereby amended by adding the
following clause (i) at the end thereof:

(i)    promptly following any request therefor, provide information and
documentation reasonably requested by Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.

(j)    The introductory paragraph in Section 9.03 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

9.03 Fundamental Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(including, in each case, pursuant to a Division), except that, so long as no
Default exists or would result therefrom:

(k)    Section 9.13 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

9.13 Financial Covenants. Each of Parent and Borrower shall not:

(a)    Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of
any fiscal quarter of Parent, to exceed sixty percent (60%); provided that for
the four (4) consecutive quarters following any Significant Acquisition, the
Leverage Ratio may exceed sixty percent (60%), but it may not exceed sixty-five
percent (65%); provided further that such adjustment for any Significant
Acquisition may only occur up to two (2) times during the term of this
Agreement.

(b)    Maximum Secured Leverage Ratio. Permit Total Secured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than forty-five percent (45%)
of Total Asset Value. Notwithstanding the foregoing, each of Parent and Borrower
shall not, and shall not permit any other member of the Consolidated Group to,
secure any Indebtedness outstanding under or pursuant to any Pari Passu Facility
or any Material Credit Facility unless and until the Obligations (including the
Guaranties) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to Administrative
Agent in substance and in form including an intercreditor agreement and opinions
of counsel to Parent, Borrower and/or any other members of the Consolidated
Group, as the case may be, in a form that is reasonably acceptable to
Administrative Agent.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 8



--------------------------------------------------------------------------------

(c)    [Reserved].

(d)    Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $2,061,865,500, and (ii) an amount equal to
seventy-five percent (75%) of the net equity proceeds received by Parent after
September 30, 2019 (other than any such proceeds that are received within ninety
(90) days before or after any redemption of Equity Interests of Parent or
Borrower permitted hereunder).

(e)    Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted
EBITDA to (ii) Fixed Charges for the Calculation Period ending as of the last
day of any fiscal quarter of Parent, to be less than 1.50 to 1.0.

(f)    Unencumbered Leverage Ratio. Permit Total Unsecured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than sixty percent (60%) of
Unencumbered Asset Value as of such day; provided that for the four
(4) consecutive quarters following any Significant Acquisition, the Unencumbered
Leverage Ratio may exceed sixty percent (60%), but it may not exceed sixty-five
percent (65%); provided further that such adjustment for any Significant
Acquisition may only occur up to two (2) times during the term of this
Agreement.

(g)    Unencumbered Interest Coverage Ratio. Permit the Unencumbered Interest
Coverage Ratio for the Calculation Period ending as of the last day of any
fiscal quarter of Parent to be less than 1.75 to 1.0.

(l)    Article XI of the Credit Agreement is hereby amended by adding the
following Section 11.11 at the end thereof:

11.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that at least
one of the following is and will be true:

(i)    such Lender is not using Plan Assets with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans
or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 9



--------------------------------------------------------------------------------

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of Borrower or any other Loan Party, that Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans
and this Agreement (including in connection with the reservation or exercise of
any rights by Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

(m)    Article XII of the Credit Agreement is hereby amended by adding the
following Section 12.22 at the end thereof:

12.22    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 10



--------------------------------------------------------------------------------

Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)    As used in this Section 12.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(n)    Schedule I of Exhibit C of the Credit Agreement is hereby deleted in its
entirety and replaced with Annex I attached hereto.

3.    Amendments to other Loan Documents.

(a)    All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.

(b)    Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 11



--------------------------------------------------------------------------------

4.    Conditions Precedent. This Amendment shall not be effective unless and
until:

(a)    Administrative Agent receives fully executed counterparts of this
Amendment signed by the Loan Parties and each Lender and acknowledged by
Administrative Agent;

(b)    upon the reasonable request of any Lender made at least seven (7) days
prior to the Effective Date, each Loan Party shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, at least three
(3) days prior to the Effective Date and (B) at least three (3) days prior to
the Effective Date, any Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered, to each Lender
that so requests, a Beneficial Ownership Certification in relation to such Loan
Party;

(c)    the representations and warranties in the Credit Agreement, as amended by
this Amendment, and each other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifiers therein) on
and as of the Effective Date as though made as of the Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that for purposes of this condition, the
representations and warranties contained in Section 7.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
as applicable, of Section 8.01;

(d)    after giving effect to this Amendment, no Default exists; and

(e)    Borrower pays the reasonable and documented, out-of-pocket fees, charges
and disbursements of Haynes and Boone, LLP, as counsel for Administrative Agent.

5.    Ratifications. Each of Borrower and Parent (a) ratifies and confirms all
provisions of the Loan Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of all present and
future Obligations, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.

6.    Representations. Each of Borrower and Parent represents and warrants to
the Credit Parties that (a) this Amendment has been duly authorized, executed,
and delivered by each Loan Party; (b) the representations and warranties in the
Credit Agreement, as amended by this Amendment, and each other Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifiers therein) on and as of the Effective Date as though made
as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (without duplication of any
materiality qualifiers therein) as of such earlier date, and except that for
purposes of this representation, the representations and warranties contained in
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), as applicable, of Section 8.01; (c) no
amendments have been made to the Organization Documents of (i) Borrower since
September 20, 2019, (ii) Parent since September 19, 2019, (iii) Rexford
Industrial - 8315 Hanan, LLC (“Hanan”) since March 9, 2018, (iv) Rexford
Industrial - 9750 San Fernando, LLC (“San Fernando”) since May 2, 2019 or
(v) any Loan Party other than Borrower, Parent, Hanan or San Fernando since
January 16, 2018, except for any Subsidiary Guarantors that became Subsidiary
Guarantors after January 16, 2018, in which case no amendments have been made to
the Organization Documents of such

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 12



--------------------------------------------------------------------------------

Subsidiary Guarantors since the date such Subsidiary Guarantors became
Subsidiary Guarantors; and (d) the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

7.    Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.

8.    Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed — and its
performance enforced — under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document, and (f) delivery of an executed counterpart of a signature
page to this Amendment by telecopier, electronic mail or other electronic
delivery shall be effective as delivery of a manually executed counterpart of
this Amendment.

9.    Parties. This Amendment binds and inures to the parties hereto and their
respective successors and permitted assigns.

10.    ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, TOGETHER
WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

Rexford Industrial Realty, L.P.

Fifth Amendment

Page 13



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

BORROWER: REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership By:  

REXFORD INDUSTRIAL REALTY, INC.,

  a Maryland corporation,   its General Partner By:  

/s/ Adeel Khan

Name:   Adeel Khan Title:   Chief Financial Officer PARENT: REXFORD INDUSTRIAL
REALTY, INC., a Maryland corporation, By:  

/s/ Adeel Khan

Name:   Adeel Khan Title:   Chief Financial Officer

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:  

/s/ David C. Drouillard

Name:   David C. Drouillard Title:   Sr Vice President

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ David C. Drouillard

Name:   David C. Drouillard Title:   Sr. Vice President

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andy Moore

Name:   Andy Moore Title:   Authorized Signatory

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Travis Myers

Name:   Travis Myers Title:   Vice President

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

To induce the Credit Parties that are parties hereto to enter into this
Amendment, each of the undersigned hereby (a) consents and agrees to the
execution and delivery of this Amendment and the terms and conditions hereof,
(b) agrees that this Amendment in no way releases, diminishes, impairs, reduces,
or otherwise adversely affects any guaranties, assurances, or other obligations
or undertakings of any of the undersigned under any Loan Documents, and
(c) waives notice of acceptance of this Amendment, which Amendment binds each of
the undersigned and their respective successors and permitted assigns and inures
to the benefit of the Credit Parties and their respective successors and
permitted assigns.

                                     GUARANTORS:

 

   

REXFORD INDUSTRIAL – 218 TURNBULL CANYON, LLC

REXFORD INDUSTRIAL – 228TH STREET, LLC

REXFORD INDUSTRIAL – 301 N FIGUEROA, LLC

REXFORD INDUSTRIAL – 635 8TH, LLC

REXFORD INDUSTRIAL – 687 EUCALYPTUS, LLC

REXFORD INDUSTRIAL – 1065 WALNUT, LLC

REXFORD INDUSTRIAL – 1145 ARROYO, LLC

REXFORD INDUSTRIAL – 1150 AVIATION, LLC

REXFORD INDUSTRIAL - 1175 AVIATION, LLC

REXFORD INDUSTRIAL – 12154 MONTAGUE, LLC

REXFORD INDUSTRIAL – 1245 AVIATION, LLC

REXFORD INDUSTRIAL – 14421 BONELLI, LLC

REXFORD INDUSTRIAL – 16121 CARMENITA, LLC

REXFORD INDUSTRIAL – 1601 MISSION, LLC

REXFORD INDUSTRIAL – 18115 MAIN, LLC

REXFORD INDUSTRIAL – 19402 SUSANA, LLC

REXFORD INDUSTRIAL – 2328 TELLER, LLC

REXFORD INDUSTRIAL – 2980 SAN FERNANDO, LLC

REXFORD INDUSTRIAL – 3100 FUJITA, LLC

REXFORD INDUSTRIAL – 3150 ANA, LLC

REXFORD INDUSTRIAL - 3233 MISSION OAKS, LLC

REXFORD INDUSTRIAL – 3340 SAN FERNANDO, LLC

REXFORD INDUSTRIAL – 4416 AZUSA CANYON, LLC

REXFORD INDUSTRIAL – 5300 SHEILA, LLC

REXFORD INDUSTRIAL – 5421 ARGOSY, LLC

REXFORD INDUSTRIAL – 5593 FRESCA, LLC

REXFORD INDUSTRIAL – 8315 HANAN, LLC

    By:   REXFORD INDUSTRIAL REALTY, L.P.,         a Maryland limited
partnership,         its Sole and Managing Member         By:   REXFORD
INDUSTRIAL REALTY, INC.,             a Maryland corporation,             its
General Partner           By:  

/s/ Adeel Khan

          Name:   Adeel Khan           Title:   Chief Financial Officer

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

   

REXFORD INDUSTRIAL – 8542 SLAUSON, LLC

REXFORD INDUSTRIAL – 8985 CRESTMAR, LLC

REXFORD INDUSTRIAL – 9200 MASON, LLC

REXFORD INDUSTRIAL – 9250 MASON, LLC

REXFORD INDUSTRIAL - 9615 NORWALK, LLC

REXFORD INDUSTRIAL – 9750 SAN FERNANDO, LLC

REXFORD INDUSTRIAL - ALTON, LLC

REXFORD INDUSTRIAL – AZUSA CANYON, LLC

REXFORD INDUSTRIAL – BERRY, LLC

REXFORD INDUSTRIAL – CONEJO SPECTRUM, LLC

REXFORD INDUSTRIAL – EASTVALE, LLC

REXFORD INDUSTRIAL - FAIRVIEW, LLC

REXFORD INDUSTRIAL - GALE, LLC

REXFORD INDUSTRIAL - HINDRY, LLC

REXFORD INDUSTRIAL - HOLLAND, LLC

REXFORD INDUSTRIAL - ICON, LLC

REXFORD INDUSTRIAL – IMPERIAL HIGHWAY, LLC

REXFORD INDUSTRIAL - INDUSTRY WAY, LLC

REXFORD INDUSTRIAL - JURUPA, LLC

REXFORD INDUSTRIAL - NELSON, LLC

REXFORD INDUSTRIAL – SAFARI, LLC

REXFORD INDUSTRIAL - SDLAOC, LLC

REXFORD INDUSTRIAL – STORM, LLC

REXFORD INDUSTRIAL - STOWE, LLC

REXFORD INDUSTRIAL – VANOWEN, LLC

REXFORD INDUSTRIAL - WESTERN, LLC

RIF I - MONROVIA, LLC

RIF I-VALLEY BLVD., LLC

RIF II - BLEDSOE AVENUE, LLC

RIF II - CROCKER, LLC

RIF II - EASY STREET, LLC

RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC

RIF II - PIONEER AVENUE, LLC

    By:   REXFORD INDUSTRIAL REALTY, L.P.,         a Maryland limited
partnership,         its Sole and Managing Member         By:   REXFORD
INDUSTRIAL REALTY, INC.,             a Maryland corporation,             its
General Partner           By:  

/s/ Adeel Khan

          Name:   Adeel Khan           Title:   Chief Financial Officer

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

 

RIF III – AVENUE STANFORD, LLC

RIF III - BROADWAY, LLC

RIF III – EMPIRE LAKES, LLC

RIF III – IMPALA, LLC

RIF III - SANTA FE SPRINGS, LLC

RIF III - YARROW DRIVE, LLC

RIF III - YARROW DRIVE II, LLC

RIF IV - BURBANK, LLC

RIF IV - CENTRAL AVENUE, LLC

RIF IV – CORNERSTONE, LLC

RIF IV - EAST 46TH STREET, LLC

RIF IV - HARBOR WARNER, LLC

RIF IV - NEWTON, LLC

RIF IV-POINSETTIA, LLC

RIF IV - SAN GABRIEL, LLC

RIF IV – WEST 33RD STREET, LLC

RIF V - 240TH STREET, LLC

RIF V - 3360 SAN FERNANDO, LLC

RIF V - ARROW BUSINESS CENTER, LLC

RIF V - ARROYO, LLC

RIF V - CALVERT, LLC

RIF V - CAMPUS AVENUE, LLC

RIF V - DEL NORTE, LLC

RIF V - GGC ALCORN, LLC

RIF V - GLENDALE COMMERCE CENTER, LLC

RIF V - GRAND COMMERCE CENTER, LLC

RIF V - JERSEY, LLC

RIF V - MACARTHUR, LLC

RIF V - NORMANDIE BUSINESS CENTER, LLC

RIF V - ODESSA, LLC

RIF V - PARAMOUNT BUSINESS CENTER, LLC

RIF V - SHOEMAKER INDUSTRIAL PARK, LLC

RIF V - VINEDO, LLC

 

By:

  REXFORD INDUSTRIAL REALTY, L.P.,     a Maryland limited partnership,     its
Sole and Managing Member     By:   REXFORD INDUSTRIAL REALTY, INC.,         a
Maryland corporation,         its General Partner       By:  

/s/ Adeel Khan

      Name:   Adeel Khan       Title:   Chief Financial Office

Signature Page to Rexford Industrial Realty, L.P.

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.  

Section 9.13(a) – Maximum Leverage Ratio.

     A.    Total Indebtedness as of the Statement Date:    $                  
B.    Total Asset Value as of the Statement Date:    $                   C.   
Total Leverage Ratio (Line I.A divided by Line I.B):                     %     
Maximum permitted:    60%1 II.  

Section 9.13(b) – Maximum Secured Leverage Ratio.

     A.    Total Secured Debt as of the Statement Date:    $                  
B.    Total Asset Value as of the Statement Date:    $                   C.   
Total Secured Leverage Ratio (Line II.A divided by Line II.B):   
                 %      Maximum permitted:    45% III.  

Section 9.13(d) – Minimum Tangible Net Worth.

     A.    $2,061,865,500:    $                   B.    Net equity proceeds
received by Parent after September 30, 2019 (excluding any such proceeds that
are received within 90 days before or after any redemption of equity of Parent
or Borrower permitted under the Agreement) multiplied by 75%:   
$                   C.    Minimum Tangible Net Worth (Line III.A plus Line
III.B):    $                   D.    Tangible Net Worth as of the Statement
Date:    $                   E.    [Excess][Deficiency] for covenant compliance
(Line III.D minus Line III.C):    $                

 

 

1 

For the four (4) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.



--------------------------------------------------------------------------------

IV.   Section 9.13(e) – Minimum Fixed Charge Coverage Ratio.      A.    Adjusted
EBITDA for the fiscal quarter ending on the Statement Date multiplied by four
(4):    $                   B.    Fixed Charges for the Calculation Period:   
$                   C.    Fixed Charge Coverage Ratio (Line IV.A divided by Line
IV.B):                     to 1.0      Minimum required:    1.50 to 1.0 V.  
Section 9.13(f) – Unencumbered Leverage Ratio.      A.    Total Unsecured Debt
as of the Statement Date:    $                   B.    Unencumbered Asset Value
as of the Statement Date:    $                   C.    Unencumbered Leverage
Ratio (Line V.A divided by Line V.B):                     %      Maximum
permitted:    60%2 VI.   Section 9.13(g) – Unencumbered Interest Coverage Ratio.
     A.    Unencumbered NOI for the Calculation Period:    $                  
B.    Unsecured Interest Expense for the Calculation Period:   
$                   C.    Unencumbered Interest Coverage Ratio         (Line
VI.A divided by Line VI.B):                     to 1.0      Minimum required:   
1.75 to 1.0

 

 

2 

For the four (4) consecutive quarters following any Significant Acquisition,
such ratio may exceed 60%, but it may not exceed 65% and such adjustment for any
Significant Acquisition may only occur up to two (2) times during the term of
this Agreement.